Exhibit 2.2 AMENDED AND RESTATED ASSET PURCHASE AGREEMENT dated as of April 1, 2009 by and among REPUBLIC SERVICES, INC., WASTE CONNECTIONS, INC. and THE OTHER ENTITIES PARTY HERETO TABLE OF CONTENTS Page ARTICLE I PURCHASE AND SALE OF ASSETS 1 1.1 Assets 1 1.2 Excluded Assets 5 1.3 Assumed Liabilities 6 1.4 Excluded Liabilities 7 1.5 Non-Assignment of Certain Contracts 8 1.6 Allocation of Purchase Price 8 1.7 Certain Customer Issues and Asset Reconciliations 9 ARTICLE II PURCHASE PRICE AND CLOSING 10 2.1 Purchase Price 10 2.2 Pre-Closing Adjustment 10 2.3 Post-Closing Adjustments 13 2.4 Closing 16 2.5 Closing Deliveries by Sellers 16 2.6 Closing Deliveries by Buyers 18 2.7 Unsecured Consents from Governmental Authorities under Environmental Laws 18 ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLERS 18 3.1 Organization and Qualification 19 3.2 Authority; Binding Effect 19 3.3 Consents and Approvals; No Violation 19 3.4 Compliance with Laws; Permits 20 3.5 Assets; Personal Property 20 3.6 Real Property 21 3.7 Contracts 22 3.8 Taxes 22 3.9 Litigation 23 3.10 Conduct of Business Since December 4, 2008 23 3.11 Environmental Compliance; Hazardous Materials 23 3.12 Employment and Labor Matters 24 i 3.13 No Broker’s or Finder’s Fees 25 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYERS 25 4.1 Organization and Qualification 25 4.2 Authority; Binding Effect 26 4.3 Consents and Approvals; No Violation 26 4.4 Litigation 26 4.5 No Broker’s or Finder’s Fees 27 4.6 Available Funds 27 ARTICLE V CONDUCT OF BUSINESS PRIOR TO CLOSING 27 5.1 Activities of Sellers Prior to Closing 27 5.2 Activities of Buyers Prior to Closing 27 ARTICLE VI ADDITIONAL AGREEMENTS 28 6.1 Additional Agreements 28 6.2 Access to Information; Confidentiality; Real Property Access 28 6.3 Title Insurance and Surveys 29 6.4 Prorations and Charges 29 6.5 Condemnation or Casualty 30 6.6 Fees and Expenses 30 6.7 Contact with Government Officials, Customers and Employees 31 6.8 Public Announcements 31 6.9 Supplements to the Sellers’ Disclosure Schedules; Certain Pre-Closing Matters. 31 6.10 Employees and Employee Benefits. 33 6.11 Governmental Approvals; Required Divestitures 34 6.12 Notice of Developments 35 6.13 Reasonable Commercial Efforts 35 6.14 Waiver of Bulk Sales Laws 35 6.15 Certain Deliveries by Sellers and Buyers 35 6.16 Removal of Identification 36 6.17 Further Assurances 36 6.18 Blanket Lien Releases 36 6.19 Performance Bonds 36 6.20 Restrictive Covenants 37 ii 6.21 Certain Other Matters 38 6.22 Exclusivity Period 39 6.23 Sellers’ and Buyers’ Representatives 39 6.24 Lockboxes and Cash Sweeps 40 6.25 Specified Title Requirements 40 6.26 Lubbock Deed Restriction 40 ARTICLE VII CONDITIONS PRECEDENT TO CLOSING 41 7.1 Conditions Precedent to the Obligations of the Parties to Effect the Transactions 41 7.2 Conditions Precedent to Obligations of Buyers 41 7.3 Conditions Precedent to Obligations of Sellers 42 ARTICLE VIII TERMINATION OF AGREEMENT 43 8.1 Termination 43 8.2 Effect of Termination 44 ARTICLE IX INDEMNIFICATION 45 9.1 Survival of Representations, Warranties and Covenants 45 9.2 Indemnification by Sellers 45 9.3 Indemnification by Buyers 46 9.4 Limitation on Liability 46 9.5 Indemnification Procedure Between Buyers and Sellers 48 9.6 Procedure for Indemnification with Respect to Third-Party Claims 48 9.7 Tax Treatment of Payment 49 9.8 Equity Purchase Agreement Representations and Warranties 49 ARTICLE X NONDISCLOSURE; REMEDIES 49 10.1 Nondisclosure by Buyers 49 10.2 Confidential Information 49 10.3 Exclusivity of Remedies 50 10.4 Equitable Relief for Violations 50 ARTICLE XI DEFINITIONS 51 ARTICLE XII GENERAL 60 12.1 Assignment; Binding Effect; Amendment 60 12.2 Entire Agreement 61 12.3 Counterparts 61 iii 12.4 Notices 61 12.5 No Waiver 62 12.6 Captions 62 12.7 No Third-Party Beneficiaries 62 12.8 Severability 62 12.9 Construction 62 ARTICLE XIII DISPUTE RESOLUTION 63 13.1 General 63 13.2 Governing Law 63 13.3 Attorneys’ Fees 63 Exhibits Exhibit A Buyers Exhibit B Sellers Exhibit C Markets Exhibit D Form of Bill of Sale Exhibit E Form of Assignment and Assumption Agreements Exhibit F Form of Assignment, Assumption and Consent to Leased Real Property Exhibit G Form of Estoppel Certificate Exhibit H Houston Disposal Agreement Exhibit I Transition Services Agreement Exhibit J Legal Opinion Exhibit K Transition Disposal Agreement Schedule 1.1(a) - Real Property Schedule 1.1(b)(i) - Rolling Stock Schedule 1.1(b)(ii) – Containers at Customer Locations Schedule 1.1(b)(iii) – Containers Stored on Real Property Schedule 1.1(b)(iv) - Office Equipment Schedule 1.1(b)(v) - Inventory Schedule 1.1(c)(i) - Collection Accounts Schedule 1.1(c)(ii) - Peachland/Angleton Accounts Schedule 1.1(c)(iii) - Disposal Accounts/Contracts Schedule 1.1(c)(iv) - Government Contracts Schedule 1.1(c)(v) - Transfer Station Operating and Transportation Contracts Schedule 1.1(c)(vi) - Rolling Stock Leases Schedule 1.1(c)(vii) - Equipment Leases Schedule 1.1(c)(viii) - Office Equipment Leases Schedule 1.1(c)(ix) - Real Estate Leases Schedule 1.1(c)(x) - Employment Contracts Schedule 1.1(c)(xi) – Oil and Gas Leases; Gas Purchase Agreements; Royalty, Service, Leachate and Other Agreements Schedule 1.1(d) - Accounts Receivable iv Schedule 1.1(f) - Computer Hardware Schedule 1.1(g) - IP Rights Schedule 1.1(h) - Prepaid Assets Schedule 1.1(j) - Telephone and Fax Numbers Schedule 1.2(o) - Other Excluded Assets Schedule 1.3(b) - Deferred Revenue and Customer Deposits Schedule 1.3(f) - Other Assumed Liabilities Schedule 1.6 - Purchase Price Allocation Schedule 2.2(e) – Calculation of WCN Baseline EBITDA Schedule 2.3(e) – Calculation of Post-Closing Disposal EBITDA Schedule 3.3 - Consents and Approvals Schedule 3.4(a) - Compliance With Laws; Permits Schedule 3.4(b) - Compliance With Laws; Permits Schedule 3.5 – Assets; Personal Property Schedule 3.5(c) – Assets; Personal Property Schedule 3.5(d) - Assets Schedule 3.6(a) - Real Property Schedule 3.6(b) - Real Property Schedule 3.7(a) - Contracts Schedule 3.7(b) - Contracts Schedule 3.8 – Taxes Schedule 3.9 - Litigation Schedule 3.11(a) - Environmental Compliance Schedule 3.11(b) - Environmental Compliance Schedule 3.11(c) - Environmental Compliance Schedule 3.12 - Employment and Labor Matter Schedule 3.12(a) - Employment and Labor Matters Schedule 3.12(b) - Employment and Labor Matters Schedule 3.12(c) - Employment and Labor Matters Schedule 3.12(d) - Employment and Labor Matters Schedule 3.13 - Brokers and Finders Schedule 4.3 - Consents and Approvals Schedule 5.1 – Activities of Sellers Prior to Closing Schedule 6.3(a) - Title Commitments Schedule 6.3(b) - Surveys Schedule 6.10(a) - Offered Employees Schedule 6.10(b) - Assumed Severance and Retention Bonus Liabilities Schedule 6.19 - Performance Bonds Schedule 7.1(b) - Third Party Consents v AMENDED AND RESTATED ASSET PURCHASE AGREEMENT This AMENDED AND RESTATED ASSET PURCHASE AGREEMENT (the “Agreement”) is executed and delivered effective as of April 1, 2009, by and among WASTE CONNECTIONS, INC., a Delaware corporation (“WCN”), and those other entities set forth as Buyers on Exhibit A, as such Exhibit may be amended from time to time by WCN prior to the Closing Date (each a “Buyer” and together, the “Buyers”), on the one hand, and REPUBLIC SERVICES, INC., a Delaware corporation (“RSG”), those other entities set forth as Sellers on Exhibit B (each a “Seller” and together, the “Sellers”) and those other entities set forth as Equity Sellers on Exhibit B (each an “Equity Seller” and together, the “Equity Sellers”), on the other hand, and amends and restates that certain Asset Purchase Agreement executed and delivered effective as of February 6, 2009 (the “Original Agreement”), by and among WCN, RSG and the other signatories thereto.All capitalized terms used in this Agreement shall have the meanings ascribed to them in Article XI of this Agreement. RECITALS WHEREAS, Buyers desire to purchase and acquire (i) certain designated Assets principally used or held for use by Sellers and (ii) the Equity Interests owned by Equity Sellers in connection with the Equity Sellers’ solid waste collection and disposal business in the geographic markets listed and otherwise described on Exhibit C (the “Markets”), subject to and in accordance with the terms and conditions set forth in this Agreement; WHEREAS, Sellers desire to sell the Assets to Buyers, subject to and in accordance with the terms and conditions set forth in this Agreement; and WHEREAS, WCN and the Equity Sellers are entering into the Equity Purchase Agreements simultaneously herewith; NOW, THEREFORE, in consideration of the mutual promises and covenants in this Agreement and other good and valuable consideration, received to the full satisfaction of each of the parties, the parties agree as follows: ARTICLE I PURCHASE AND SALE OF ASSETS 1.1Assets.On the terms and subject to the conditions set forth in this Agreement (including
